UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 14)* Credit Acceptance Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) £ Rule 13d-1(c) RRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. NAMES OF REPORTING PERSONS. I.R.S. Identification Nos. of above persons (entities only). Donald A. Foss 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) (b) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5. SOLE VOTING POWER NUMBER OF SHARES 6. SHARED VOTING POWER BENEFICIALLY OWNED BY 0 EACH 7. SOLE DISPOSITIVE POWER REPORTING PERSON WITH 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)  PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 45.2%* TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN * The percentage is calculated based upon total outstanding shares of 24,551,189 as of October 19, 2012 as set forth in Issuer’s Form 10-Q filed on November 1, 2012. Item 1. (a) Name of Issuer. Credit Acceptance Corporation. (b) Address of Issuer’s Principal Executive Offices: 25505 West Twelve Mile Road, Southfield, Michigan 48034-8339 Item 2. (a) Name of Person Filing: Donald A. Foss (b) Address of Principal Business Office, or if none, Residence: 25505 West Twelve Mile Road, Southfield, Michigan 48034-8339 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock (e) CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable Item 4.Ownership. Reporting Person Amount beneficially owned: Percent of class: Sole power to vote or direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: Donald A. Foss 45.2% * - - (i) (i) (ii) (ii) (iii) (iii) - - * The percentage is calculated based upon total outstanding shares of 24,551,189 as of October 19, 2012 as set forth in Issuer’s Form 10-Q filed on November 1, 2012. (i) Shares held as collateral in a loan facility at Comerica Bank. (ii) Karol A. Foss, as the Trustee of the Karol A. Foss Revocable Trust Under Agreement dated January 16, 1981, as amended and restated on January 26, 1984, June 28, 1990, December 10, 1997 and April 1, 2005, is the record owner of these shares. Mr. Foss has sole voting power and dispositive power of such shares pursuant to an agreement dated December 6, 2001 which expires December 6, 2013. (iii) Jill Foss Watson, as the Trustee of the Jill Foss Watson Trust Under Agreement dated March 28, 2007 and the Karol A. Foss Irrevocable Grandchildren’s Trust dated December 22, 2008, is the record owner of these shares. Mr. Foss has sole voting power and dispositive power of such shares pursuant to an agreement dated December 6, 2001 which expires December 6, 2013. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Karol A. Foss has the right to receive any dividends on, and any proceeds from the sale of, 2,878,752 shares as to which she is the record owner. Donald A. Foss has sole voting power and dispositive power of such shares pursuant to an agreement dated December 6, 2001. Jill Foss Watson has the right to receive any dividends on, and any proceeds from the sale of, 3,813,898 shares as to which she is the record owner. Donald A. Foss has sole voting and dispositive power of such shares. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2013 By: /s/Donald A. Foss Name: Donald A. Foss
